internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-105411-99 cc ita b5 district_director attn irs examination_division -- taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend parent taxpayer association state contract bonus hurricane year year year year p q r s t u v w x tam-105411-99 y z issue s under sec_118 of the internal_revenue_code are the bonuses paid to the taxpayer by the association non-shareholder contributions to capital under sec_61 and sec_451 in what year are take-out bonuses includible in the taxable_income of taxpayer conclusion s the bonuses paid to the taxpayer by the association are not non-shareholder contributions to capital under sec_118 under sec_61 and sec_451 take-out bonuses are includible in the taxable_income of taxpayer beginning on the date taxpayer removes t policies from the association’s inventory facts taxpayer is an insurance_company licensed to provide insurance to homeowners in state taxpayer uses the accrual_method of accounting and computes its income based on a calendar taxable_year the association was created by an act of the state legislature in year to serve as a residual market mechanism for residential property insurance coverage following the catastrophic losses caused by hurricane under its enabling statute the association must provide residential property insurance coverage to homeowners who cannot obtain this coverage in the voluntary insurance market the association underwrites and issues property insurance policies in its own name and establishes its own premium rates that are designed so as not to compete with the rates charged for a comparable policy in the voluntary market all insurance_companies authorized to write residential property insurance in state are required to become members of the association and are subject_to deficit assessments in the event that the association’s premiums surplus and reinsurance resources are insufficient to cover its claims and expenses the association’s operations are overseen by a board_of governor sec_1 residential property insurance coverage consists of the type of coverage provided by homeowners mobile home owners renters condominium unit owners and similar policies as well as the type of coverage provided by condominium master policies apartment building policies and similar policies tam-105411-99 consisting of state government appointees insurance industry officials and consumer advocates the association is subject_to the regulatory supervision of the state department of insurance that has the same regulatory powers over the association’s business operations as it does over voluntary market insurers for example like voluntary market insurers the association is required to file an naic annual_statement each year with the state department of insurance to pay premium taxes and to obtain regulatory approval of its policy forms and premium rates for tax purposes the association files its returns on form 1120-pc as a property insurance_company taxable under sec_831 the association began writing insurance policies in year by year the association had grown to the point where it had more than r policies in force representing a potential windstorm exposure of more than s due to the rapid growth of its premium writing and the geographic concentration of the insured risks the state legislature became concerned about the association’s exposure to a catastrophic loss and the potential assessment liabilities that would be imposed on voluntary market insurers and their policyholders moreover the size of the association was seen as an impediment to the recovery_of the voluntary market for residential property insurance coverage accordingly in year the state legislature enacted a special statute to create a depopulation program designed to transfer substantial blocks of association policies to voluntary market insurers this program included a variety of financial incentives including bonuses for each insurance_policy removed from the association by a voluntary market insurer taxpayer was one of the voluntary market insurers that wanted to contract with the association to remove insurance policies from the association’s policy inventory before the association would enter into a contract with taxpayer the following criteria were taken into account the capacity of the taxpayer to absorb the policies proposed to be taken out of the association and the concentration of risks of those policies whether the geographic and risk characteristics of policies in the proposed contract serve to reduce the exposure of the association sufficiently to justify a bonus whether coverage for risks to be taken out otherwise exists in the admitted voluntary market and the degree to which the bonus is promoting new_capital being allocated by taxpayer to state residential property coverage the contract was entered into in year under the contract taxpayer agreed to remove certain identified policies of the association by the expiration date of the tam-105411-99 policies the removal is effected by the association providing a notice of nonrenewal to its insureds taxpayer then offers its policy to the insureds within a specified period after the association’s notice of nonrenewal taxpayer warrants and represents that its policies have been previously filed with and approved by the state department of insurance and fully satisfy all of the requirements of applicable law and the contract under the contract taxpayer agrees to offer insurance coverage for an initial month period in addition taxpayer agrees to offer to renew its policies for two additional twelve month periods if an insured chooses not to renew the policy taxpayer does not forfeit its bonus taxpayer may cancel a policy for reasons of fraud or nonpayment or a lawful reason other than the reduction of hurricane exposure if taxpayer cancels or nonrenews a policy due to fraud or nonpayment or any other reason allowed by law taxpayer must remove a similar policy from the association inventory within days of such nonrenewal or cancellation if such a removal is not made taxpayer forfeits the bonus for that particular policy taxpayer may cancel or nonrenew only to the extent of of the total of the removed policies under the contract the association and the taxpayer agree to enter into an escrow agreement under which bonuses will be deposited in an escrow account taxpayer reports on or before the 10th day of every month the number of policies that it has removed from the association’s inventory during the preceding calendar month within days after the association’s receipt of that report the association deposits a sum equal to x the bonus price per policy multiplied by the number of policies removed by the taxpayer in addition the agreement authorizes the escrow agent to disburse funds to the taxpayer for the payment of claims against taxpayer upon receipt of a written direction from both the insurer and the association the agreement also authorizes the escrow agent to invest the funds in accordance with the written direction of taxpayer among certain categories of investments specified in the agreement the bonus price per policy x is calculated from a formula developed by the association the formula multiplies dollar_figure by certain coefficients depending upon the location of the insured and whether or not the policy covers wind damage the value of the takeout bonuses as calculated according to the formula can vary from p to q the following rules may apply to adjust the amount of the bonus ultimately received by taxpayer taxpayer will not receive any bonus for a policy that was not accepted by an insured however if an insured accepts taxpayer’s policy and later cancels the policy or chooses not to renew taxpayer does not forfeit the bonus for that particular policy tam-105411-99 if taxpayer cancels or nonrenews a policy to reduce its risk of hurricane loss in violation of state law taxpayer will forfeit the takeout bonus for that particular policy and any investment_income earned on that bonus if taxpayer cancels or nonrenews a policy due to fraud or nonpayment or any other reason allowed by law taxpayer must remove a similar policy from the association inventory in accordance with the terms of the contract if taxpayer fails to remove a similar policy then taxpayer forfeits the bonus for that particular policy and any investment_income earned on that bonus at the conclusion of y years from the date taxpayer first removes policies from association the contract provides for an audit of the escrowed funds to verify taxpayer’s performance under the contract and to recalculate if necessary the bonus amount in escrow under the bonus formula assuming that taxpayer is not otherwise in breach or default of the contract taxpayer receives on a monthly basis an amount equal to x or the recalculated bonus amount if applicable multiplied by the number of removed policies that reached their y-year anniversary date taxpayer also receives any investment_income earned on the takeout bonuses while they were in escrow the contract provides that taxpayer will be in breach or default of the agreement and all bonuses and investment_income will be forfeited to the association if the taxpayer fails to remove at least t policies within u calendar months from the commencement_date in year taxpayer removed w policies from the association z policies more than the required t in year an amendment to state law provided that the bonuses would remain the property of the association subject_to the prior security_interest of an insurer ie taxpayer until the bonuses were released from escrow after being released from escrow the bonuses would then be considered an asset of an insurer ie taxpayer and credited to its capital and surplus law and analysis - issue sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_1_118-1 of the income_tax regulations provides that the exclusion under sec_118 applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a tam-105411-99 corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or to enable the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to the capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the law that had developed through administration and court decisions h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess in 412_us_401 the court articulated five characteristics of a nonshareholder contribution_to_capital first the payment must become a permanent part of the transferee's working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value last the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in 339_us_583 1950_1_cb_38 the supreme court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital a critical factor in any determination whether a payment qualifies as a nonshareholder contribution to the capital of a corporation is the motivation of the transferor if the transferor receives a direct benefit as a result of the contribution the payment is not a contribution_to_capital in the instant case the association which originally was established by the state legislature to be a residual insurance issuer instead became a primary insurance insurer in many areas of state the association had written an amount of policies beyond what had been anticipated by the state legislature the excess policies issued by the association tam-105411-99 commensurately increased the association’s liability exposure as a result the take-out bonus payments provided under the depopulation program were a necessary incentive in light of state’s hurricane risk exposure to induce private insurer participation in the removal of policies from the association in the instant case the association’s payments made to taxpayer pursuant to the take-out bonus plan removed policies from the association the removal of policies directly benefits the association by reducing the association’s liability exposure therefore payments received by taxpayer pursuant to the take-out bonus plan are not contributions to capital under sec_118 law and analysis - issue sec_61 provides that gross_income means income from whatever source derived sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all_events_test it is the right to receive and not the actual receipt that determines the inclusion of the amount in gross_income when the right to receive an amount becomes fixed the right accrues spring city foundry co v commissioner 54_sct_644 for an accrual_method taxpayer that right accrues in the taxable_year when all events have occurred that fix the right to receive income and the amount of the income can be determined with reasonable accuracy sec_1_451-1 if income is properly accruable under the foregoing rules accrual may not be postponed merely because of a possibility that the income may have to be returned or may be subject_to diminution or offset revrul_58_474 i r b to meet the requirements of the all_events_test there can be no substantial contingency to a taxpayer’s right of receipt or as to the certainty of the amount to be received 97_tc_643 pincite the contingency must tam-105411-99 be real and substantial and the mere existence of a contingency is insufficient to prevent fixation of the right to receive income the proper test is whether that right has matured without substantial contingency king v commissioner t c memo partners of an accrual-basis partnership received income when paid into retention fund not in year released because likelihood that employer would use retained amounts to pay for medical services was extremely remote given a fixed or unconditional right to receive income accrual is proper so long as there is a reasonable expectancy that the income will be ultimately received uncertainty as to collection must be substantial and not simply technical 664_f2d_1387 9th cir accrual basis casino must include face_amount of outstanding markers in income in current taxable_year the fact that a taxpayer cannot presently compel payment of the money is not controlling 360_us_446 retail automobile dealer that sold automobile loans to finance company had to accrue in income the portion of the sale price the company placed in a reserve_account to secure performance by the dealer in applying the all_events_test courts have distinguished between conditions precedent that must occur before the right to income arises and conditions subsequent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income 107_tc_282 with respect to conditions precedent see revrul_69_314 1969_1_cb_139 under government contract of contract_price for boats built is held in retainage until completion and acceptance by government u s v general dynamics 481_us_293 filing of claim by employees for medical_expenses is the act that fixes the taxpayer’s liability not the provision of medical services because failure_to_file a claim was not a remote possibility iler v commissioner t c m taxpayer constructing a state highway was not required to include payments on the contract_price retained in escrow until the completion of the project and approval by the state bizzack brothers construction corp v commissioner t c m same facts and holding as iler with respect to conditions subsequent see 286_us_290 act fixing right to income was passage of legislation even though amount to be paid was not fully determinable because the taxpayer could have estimated amount based on its book figures 227_f2d_724 9th cir contractor’s right to income was in year it delivered houses not in later year when a properly certified invoice was submitted even though the contract specifically provided for payment upon the submission of a properly certified invoice revrul_98_39 1998_33_irb_4 accrual_method manufacturer’s liability to pay a retailer for cooperative advertising services is incurred in year services are performed even though retailer may not submit required claim form until later year tam-105411-99 if the condition is within the control of the taxpayer it will not prevent the accrual of income in determining whether a taxpayer enjoys complete dominion over a given sum the crucial point is not whether his use of the funds is unconstrained during some interim period the key is whether the taxpayer has some guarantee that he will be allowed to keep the money the taxpayer that receives an advance_payment has no obligation to return the funds so long as the taxpayer fulfills the terms of the bargain the money is its to keep 493_us_203 utility company collecting deposits from customers did not incur income upon receipt of deposits because deposits were subject_to divestment due to conditions outside taxpayer’s control the fact that money is held in escrow does not prevent the accrual of income see revrul_65_141 1965_1_cb_210 advance_payments made by students to corporation running a dormitory that were placed in escrow until school term began were income in year payable in addition amounts held in reserve that when paid out inure to a taxpayer’s benefit by satisfying an obligation the taxpayer would have to pay are considered income to the taxpayer see firetag v commissioner t c m amounts held in reserve accounts are income to professional bail bondsman because they would inure to his benefit either by paying an obligation of his or by becoming his salary see also 843_f2d_163 4th cir 360_us_446 in the present case taxpayer’s right to income is not fixed until it removes t policies from the association’s inventory within a specified period of time therefore under the facts provided taxpayer has income beginning on the date in year when it removes t policies from that date take-out bonuses are includible in income as policies are removed from the association’s inventory in addition to the requirement that the right to receive income must be fixed the amount of income must be determinable with reasonable accuracy the term reasonable accuracy means that the amount need not be precisely ascertainable 91_tc_1085 aff’d 965_f2d_818 10th cir where the act fixing the right to receive income has occurred and the amount can be reasonably ascertained any adjustments to the amount are administrative procedures and do not prevent the accrual of income see continental tie and lumber co v u s supra 198_f2d_214 2nd cir where the amount of the obligation and its final payment is so certain adjustments to commission expenses and the final settlement prices do not prevent the accrual of the liability finally estimates may be used as long as the estimate is made with the facts and procedures available to the taxpayer at the end of the taxable_year 750_f2d_1466 9th cir taxpayer’s deductions for unpaid workers’ compensation expenses were determined with tam-105411-99 reasonable accuracy and thus allowable in the present case taxpayer’s income was determinable with reasonable accuracy at the end of year by applying the bonus takeout formula to the number of policies removed in that year the final issue is whether the state law amendment in year affects the taxpayer’s accrual of income in year state law defines the nature of a taxpayer’s interest in property but the state-law consequences of that definition are of no concern to the operation of the federal_law 472_us_713 where state law provided that bank must honor any withdrawal request depositor might make on a joint bank account government was allowed to levy the entire bank account despite possible claims of co-owners of the account state law regarding rights of depositor’s creditors against his account were of no consequence in determining how state-defined property rights should be taxed legal_title to the property in question is not the decisive factor in determining whether the government may tax the income accruing to that property the c m thibodaux 723_fsupp_367 east dist la aff’d 915_f2d_992 5th cir transfer by the taxpayer of a right to receive lease bonus and delay_rental payments although a transfer of property under louisiana law was merely an assignment_of_income under federal tax law and the payments remained taxable to the taxpayer taxation is based on the economic realities of the particular commercial transaction id in the present case the year in which taxpayer’s bonuses are includible in income is determined under federal tax law caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
